NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAR 19 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

RICHARD LEE GRAFF,                               No.   18-55841

                Plaintiff-Appellant,             D.C. No. 2:17-cv-03439-FMO-PJW

 v.
                                                 MEMORANDUM*
CITIMORTGAGE, INC.; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                            Submitted March 12, 2019**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      Richard Lee Graff appeals pro se from the district court’s judgment

dismissing his federal and state law claims arising out of foreclosure proceedings.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion a district court’s ruling regarding compliance with its local rules. See



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Bias v. Moynihan, 508 F.3d 1212, 1223 (9th Cir. 2007). We affirm.

       The district court did not abuse its discretion by striking Graff’s motion for

leave to amend his second amended complaint because Graff failed to comply with

the local rules. See C.D. Cal. R. 15-1, C.D. Cal. R. 52-4; Bias, 508 F.3d at 1223

(explaining that we give “[b]road deference” to a district court’s application of its

local rules). The district court did not abuse its discretion by denying leave to

amend because amendment would have been futile. See AmerisourceBergen Corp.

v. Dialysist W., Inc., 465 F.3d 946, 949, 951 (9th Cir. 2006) (setting forth standard

of review and explaining that leave to amend can be denied if amendment would

be futile).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                           2                                   18-55841